By the Court,

Dixow, C. J.
Tbe privilege conferred by tbe common law upon infants is personal in its nature, and no one can take advantage of it but tbe infants themselves their personal representatives, executors, administrators and privies in blood. Hence, though their deeds or contracts are voidable as to themselves, they are binding upon persons of full age. Tbe lenity of tbe law toward them is intended for their exclusive benefit in protecting them from tbe frauds and deceptions which, owing to their weakness and inexperience, others of riper years might be enabled to practice upon them; and if' adults were permitted to avail themselves of it, it would, in many instances, become the means of direct injury instead of benefit to their rights and interests. Thus it would be in this case, if the position of the respondents is correct and the decision of the circuit court is sustained. They have availed themselves of the time and labor of the appellant, and without an intimation that he did not serve them faithfully and well, they seek to avoid payment of the price which was fairly stipulated and justly earned. Their ground of objection is, that at the time he contracted to work for them and entered into their employment, he was not in a situation to bind himself as to the prospective services which he has since performed to their entire satisfaction. It would be the extremity of oppression and injustice toward an enterprising and industrious youth, if he were now to be turned away unrequited, and the respondents allowed to reap the fruit of his labor without compensation or reward, simply because he has fairly and honestly performed a contract which in law imposed no duty or obligation upon him, and which he might have escaped or avoid*187ed if be bad cbosen. Tbe reason assigned for tbis position is, tbat tbe statute, chapter 81, statutes of 1849, now as chapter 113 of tbe statutes of 1858, regulating tbe manner in which infants may bind themselves as apprentices, is inconsistent with, and abrogates the rules of tbe common law, and prescribes tbe only method by which contracts for tbe hire or service of infants can be entered into ; and as it appears tbat tbe parties did not comply with tbe statute in making tbe agreement sued upon, it is insisted tbat it is void as to both,' and no recovery can be bad. We cannot take tbis view of tbe statute. It appears very clearly to us tbat it was not the design of tbe legislature to interfere with tbe benign doctrines of tbe common law, but to add to tbe privileges of infants, by enabling them, with tbe advice and consent of some experienced and discreet person of full age, to make contracts which should be completely obligatory in law. Tbe intention was not to take away from them advantages which they already possessed, but to add new ones ; it' was, by removing disabilities which existed at common law, to give them tbe benefits which' would arise from possessing tbe capacity of persons of full age, and not to destroy tbe liability of parties who dealt with them, according to previous regulations. Tbe legislature did not mean, any more than tbe authors of tbe common law, to confine them to any rigid or technical mode of proceeding, nor to leave them at tbe mercy of those who might desire to cheat or defraud them. Tbe power, under certain circumstances, to bind themselves during-minority, for tbe purpose of being nurtured and educated, and trained to tbe exercise of some useful trade or calling, was considered beneficial, and it was to confer it tbat tbe statute was enacted. A particular reference to its provisions for tbe purpose of establishing tbis intention, seems unnecessary. It is manifested by all of them.
Tbe order of tbe circuit court must, therefore, be reversed, and the cause remanded .for further proceedings in accordance with tbis opinion.